DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-10 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 08/24/2020 has been considered by the Examiner.

Claim Objections
Claims 5 & 7 are objected to because of the following informalities:  
A) In Claim 5, line 3, “the same time” should read “a same time”
B) In Claim 5, line 5, “channel ,” should read “channel,”
B) In Claim 7, line 3, “the same time” should read “a same time”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: moving device in claim 1, an air guide in claim 1 & a blocking element in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the applicant’s specifications, “moving device” is recited to be a cam mechanism  that can be attached to an electric motor or manually operated. Therefore, the moving device is interpreted to be a cam mechanism or its equivalence. 
When turning to the applicant’s specifications, “air guide” has been recited to be blades. Therefore “air guide” has been interpreted to be blades or their equivalence. 
When turning to the applicant’s specification, “blocking element” has been recited to include a damper. Therefore, the blocking element has been interpreted to be a damper or its equivalence. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “louver” in context of Claim 3 renders the claim indefinite because it is not clear if the blades of the louver are part of the air guide or are a separate component. For the purposes of examination, the louver is construed to be part of the air guide.

B) The term “a first air channel” in Claim 6 renders the claim indefinite because it is not clear if this is the same “air channel” as claim 1 or is an additional structure. For the purposes of examination, “a first air channel” has been construed to be the same channel as the air channel from claim 1.
	C) Claim 6 recites the limitation "the first air guide” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the first air guide” has been construed to be “the air guide being a first air guide”.

	D) The term “a blocking element” in Claim 8, line 2 renders the claim indefinite because it is not clear if it is the same blocking element as in line 1 or is a separate structure. For the purposes of examination, “a blocking element” has been construed to be a second blocking element.
	
	D) Claims 7 & 9 are also rejected due to their dependency on Claim 6.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2015/0174989 A1 to Oe.

A) As per Claim 1, Oe teaches an air vent (Oe: Figure 1), comprising an air channel and an air guide element (Oe: Figure 2 & 5a-b, Item 8, moves into and out of channel from alcoves to be angled to airflow), which is oriented obliquely to a flow-through direction through the air channel, wherein the air vent comprises a moving device (Oe: Figure 2, Item 10) by way of which the air guide element can be moved obliquely to the flow-through direction into the air channel and out of the air channel.

B) As per Claim 10, Oe teaches that the moving device comprises a cam control unit for moving the air guide element obliquely to the flow-through direction into the air channel and/or out of the air channel (Oe: Figure 2, Item 10).


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2015/0273984 A1 to Suzuki.

A) As per Claim 1, Suzuki teaches an air vent (Suzuki: Figure 7), comprising an air channel and an air guide element (Suzuki: Figure 7, Item 81 oriented angled to airflow coming out of top channel), which is oriented obliquely to a flow-through direction through the air channel, wherein the air vent comprises a moving device (Suzuki: motor mentioned in Paragraph 0072, present for all plates) by way of which the air guide element can be moved obliquely to the flow-through direction into the air channel and out of the air channel.

B) As per Claim 2, Suzuki teaches that the air guide element is a non-pivotable blade (Suzuki: Figure 7, Item 81 does not pivot).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 & 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102017111011A1 to Dominic in view of US Patent Publication Number 2019/0193525 A1 to Schmid.

A) As per Claim 1, Dominic teaches an air vent (Dominic: Figure 1), comprising an air channel and an air guide element (Dominic: Figure 2, Items 90), which is oriented obliquely to a flow-through direction through the air channel, wherein the air vent comprises the air guide element can be moved obliquely to the flow-through direction into the air channel and out of the air channel.
Dominic does not explicitly teach a moving device by way of which the air guide element can be moved.
However, Schmid teaches a moving device by way of which the air guide element can be moved (Schmid: Paragraph 0047, one motor for each blade 5 & 7, analogous to blades 90).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dominic by adding electric motors to each guide, as taught by Schmid, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Dominic with these aforementioned teachings of Schmid since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the moving mechanism of Schmid for the moving mechanism of Dominic. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 3, Dominic in view of Schmid teaches that the air vent comprises a louver comprising juxtaposed blades, which are oriented obliquely to the flow-through direction through the air channel and can be jointly moved into the air channel and out of the air channel by way of the moving device (Dominic: Figure 2, blades 90 can be moved into and out of channel jointly or separately shown in Figures 10-11).

C) As per Claim 4, Dominic in view of Schmid teaches that the air vent comprises two air guide elements (Dominic: Figure 2, Items 90), which are oppositely obliquely oriented to the flow-through direction through the air channel and which can be moved obliquely to the flow-through direction into the air channel and out of the air channel by way of moving devices (Schmid: Paragraph 0047, one motor for each blade 5 & 7, analogous to blades 90).

D) As per Claim 5, Dominic in view of Schmid teaches that a first air guide element  (Dominic: Figure 2, Items 90), which is oriented obliquely to the flow-through direction through the air channel, can be moved obliquely to the flow-through direction into the air channel by way of a first moving device and, at the same time, a second air guide element  (Dominic: Figure 2, Items 90), which is oriented in the opposite direction obliquely to the flow-through direction through the air channel, can be moved obliquely to the flow-through direction out of the air channel by way of a second moving device (Schmid: Paragraph 0047, one motor for each blade 5 & 7, analogous to blades 90).

E) As per Claim 6, Dominic in view of Schmid teaches that the air vent includes a first air channel and a second air channel, which converge obliquely toward one another (Dominic: best shown in Figure 10, top and bottom channel around Item 70 with each having an Item 90), toward an air outlet opening, so that air currents exiting the two air channels flow together obliquely, the first air guide element can be moved obliquely to the flow-through direction into the first air channel and out of the first air channel by way of a first moving device, and the air vent comprises a third air guide element, which can be moved obliquely to the flow-through direction into the second air channel and out of the second air channel by way of a third moving device (Schmid: Paragraph 0047, one motor for each blade 5 & 7, analogous to blades 90).

F) As per Claim 7, Dominic in view of Schmid teaches that the first air guide element can be moved obliquely to the flow-through direction into the first air channel by way of the first moving device and, at the same time, the third air guide element can be moved obliquely to the flow-through direction into the second air channel by way of the third moving device, and/or the first air guide element can be moved obliquely to the flow-through direction out of the first air channel by way of the first moving device and, at the same time, the third air guide element can be moved obliquely to the flow-through direction out of the second air channel by way of the third moving device (Dominic: best shown in Figure 10) (Schmid: Paragraph 0047, one motor for each blade 5 & 7, analogous to blades 90).

G) As per Claim 8, Dominic in view of Schmid teaches that the air vent comprises a blocking element, by way of which the first air channel can be partially or completely blocked, and a blocking element, by way of which the second air channel can be partially or completely blocked (Dominic: Figure 2, Items 80 & 82).

H) As per Claim 9, Dominic in view of Schmid teaches that the air vent comprises a blocking element, by way of which the first air channel or the second air channel can be selectively partially or completely blocked (Dominic: Figure 2, Item 34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762